Citation Nr: 1708541	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  06-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition to include ischemic heart disease.

3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama made in August 2006 and July 2015 as well as a September 2011 rating decision of the VA Appeals Management Center. 

The issue of entitlement to service connection for hypertension was previously before the Board in September 2010 and in January 2013.  The issue of entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities was also previously before the Board in January 2013.  Unfortunately, further remand is necessary before disposing of the issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hypertension

At issue is whether the Veteran is entitled to service connection for hypertension.  This matter must be remanded in order to provide the Veteran with an additional VA examination in order to answer several previously unanswered questions that have been raised by the record.

In September 2010, the Board remanded this matter in order to provide the Veteran with a VA examination in order to determine whether it was at least as likely as not whether his hypertension was related to any incident during a period of active service.  The Veteran was provided with additional VA examinations, but a VA examination providing a medical opinion responsive to the previously described remand instruction is not of record.  Therefore, remand is necessary in order to ensure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2010, the Board conceded that the Veteran had been exposed to herbicide agents during his service in Thailand.  The National Academies of Sciences, Engineering, and Medicine have indicated that there is evidence suggestive of an association between hypertension and herbicide agent exposure.  Veterans and Agent Orange: Update 2014. Washington, DC: The National Academies Press.  As herbicide agent exposure has been conceded, VA's duty to assist has been triggered, and the matter must also be provided an examination in order to determine whether his hypertension is a result of herbicide agent exposure.

Finally, an April 2016 VA examination indicates that the Veteran's hypertension was due to his chronic obesity.  Obesity may be an "intermediate step" between a service-connected disability and a current disability that may be connected on a secondary basis.  VAOPGCPREC 1-2017 (January 6, 2017).  The Veteran has been previously granted service-connected for multiple disabilities.  The Board finds that this is sufficient to trigger VA's duty to assist, and, therefore, this matter must be remanded for an examination to answer this question as well.

Heart

At issue is whether the Veteran is entitled to service connection for a heart condition.  The Veteran was previously denied service connection for ischemic heart disease, because he did not have a diagnosis of ischemic heart disease or any other condition presumed to be service-connected due to exposure to herbicide agents.  Nevertheless, the Veteran is not competent to diagnose his own medical conditions, and, therefore, heart conditions other than ischemic heart disease are considered within the scope of his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's treatment records indicate that he was diagnosed with heart failure.  Therefore the Veteran's claim for service connection for ischemic heart disease must be interpreted as a general claim for service connection for a heart disorder.  

As previously noted, the Veteran's claim for service connection for hypertension must be remanded.  As hypertension and cardiac conditions are interrelated, granting service connection for one may provide a basis to grant the other on a secondary basis.  Therefore, the Board finds that the issue of entitlement to service connection for a heart disorder is inexplicably intertwined with his claim for service connection for hypertension and must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Neuropathy

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities.  As previously noted, an examination must be provided in order to determine whether the Veteran's previously service-connected disabilities resulted in his current obesity.  If obesity resulting from a service-connected disease or injury is found to produce impairment beyond that contemplated by the applicable provisions of VA's rating schedule, VA may consider an extraschedular rating.  VAOPGCPREC 1-2017 (January 6, 2017).  Therefore, the Veteran's increased rating claim for neuropathy is inexplicably intertwined with the above issues, because a determination that the Veteran's neuropathy resulted in his current obesity may provide a basis for an increased rating on an extraschedular basis.  See Harris.

TDIU

At issue is whether the Veteran is entitled to TDIU.  The Veteran does not meet the schedular rating criteria for TDIU, because, despite being assigned a combined disability rating of 70 percent, he has not been assigned an individual disability rating that is at least 40 percent disabling.  See September 2015 Rating Codesheet; see also 38 C.F.R. § 4.16(a).  TDIU may be granted on an extraschedular basis, however, if the Veteran is unable to secure and follow a substantially gainful occupation due to his previously service-connected disabilities.  38 C.F.R. § 4.16(b).  

An August 2005 notice from the Social Security Administration (SSA) noted that the Veteran was granted SSA benefits based on a finding by SSA that his diabetes mellitus, obesity, and severe dysesthesias was severe enough to prevent the Veteran from performing any work existing in significant number in the national economy.  SSA determinations are not binding on the Board, but they are persuasive evidence that the Board may take into consideration.  The Veteran has been granted service connection for his diabetes.  See September 2015 Rating Codesheet.  Dysesthesias is a symptom that is considered when evaluated the Veteran's peripheral neuropathy.  More importantly the Veteran has reported in his SSA records that he is unable to work due to his inability to walk or stand for any length of time, and that he can only sit for approximately 30 minutes at a time.  

The Veteran reported in his SSA records, as well as his October 2012 application for TDIU, that his previous experience has been in construction and as a security guard.  The record does not contain evidence that the Veteran possesses advanced degrees or other education or training that would readily permit the transition to sedentary employment after decades of employment in non-sedentary industries.  Moreover, the Veteran has been granted service-connection for an acquired psychiatric disorder; see September 2015 Rating Codesheet; thus making sedentary employment even less likely.  

It is certainly conceivable that the Veteran would be able to obtain some form of sedentary employment.  Marginal employment at the fringes of society, however, is not an example of substantially gainful employment.  Ortiz-Valles, 28 Vet. App. 65 (2016).  The combined impact of the Veteran's previously service-connected physical disabilities (peripheral neuropathy & diabetes) and his psychiatric disorder prevents him from securing and following a substantially gainful occupation.  Therefore, this matter should be remanded to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with an additional VA examination in order to evaluate his hypertension and cardiac condition as well as to answer the following questions:

1a.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension is related to any incident that occurred during a period of active service?  Why or why not?

1b.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension is related exposure to herbicide agents?  Why or why not?

1c.  Is it at least as likely as not (50 percent or more) that the Veteran's hypertension would only have occurred but for his obesity?  Why or why not?

1d.  Is the Veteran's diagnosed heart condition a form of ischemic heart disease?  Why or why not?

1e.  Is it at least as likely as not (50 percent or more) that the Veteran's claimed heart disorder is related to a period of service?  Why or why not?

1f.  What, if any, is the relationship between the Veteran's previously diagnosed hypertension and any diagnosed heart disorder?  Why?

2.  Arrange to provide the Veteran with an additional VA examination in order to determine the nature and etiology of his chronic obesity as well as to answer the following questions:

2a.  Did any of the Veteran's service-connected disabilities cause him to become obese?  Why or why not?

2b.  If not, what did cause the Veteran to become obese?  Why?

3.  Arrange to provide the Veteran with an additional VA neurological examination in order to determine the current severity of his peripheral neuropathy of the bilateral lower extremities as well as to determine the answers to the following questions:

3a.  Has the Veteran's VA peripheral neuropathy manifested in complete paralysis at any time from February 28, 2005 to present; why or why not; and, if so, during what period of time?  Why?

3b.  Has the Veteran's VA peripheral neuropathy manifested in ankylosis, marked or otherwise, at any time from February 28, 2005 to present; why or why not; and, if so, during what period of time?  Why?

4.  Then, readjudicate the claims on appeal:

4a.  If after adjudicating the claims on appeal the Veteran does not meet the schedular rating criteria for TDIU, then refer the issue to the Director, Compensation Service for consideration of TDIU on an extraschedular basis.

4b.  If the Veteran's peripheral neuropathy of the bilateral lower extremities results in obesity severe enough to cause impairment beyond the contemplated schedular rating criteria,  then refer the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular rating.  

4c.  Otherwise, if the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




